

EXHIBIT 10.4.13
 
EMPLOYMENT AGREEMENT WITH
 
DAVID M. ZINN, CPA
 
 
This Employment Agreement (“Agreement”) is entered into as of the 15th day of
May, 2006 (the “Effective Date”), by and between David M. Zinn, CPA (the
“Executive”) and Inyx, Inc. (the “Company” or the “Employer”), or together the
Parties.
 
RECITALS:
 
Whereas, the Company desires to employ the Executive to provide personal
services to the Company, and also wishes to provide the Executive with certain
compensation and benefits in return for such services; and
 
Whereas, the Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits.
 
Now, therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the Parties hereto as follows:
 
1.            EMPLOYMENT
 
1.1.           GENERAL. The Company hereby employs the Executive in the senior
position of Vice President, Finance of Inyx, Inc., whose responsibilities
include assisting in directing the financial management and internal controls of
the Company, including the Company’s financial reporting requirements to the
U.S. Securities and Exchange Commission (“SEC”), management of the Company’s
commercial and asset-based banking relationships, strategic financial planning
and financial systems development as well as being involved in other operations
of the Company as directed by management and, whereby, the Company may assign
other reasonable management duties to the Executive from time to time. The
Executive agrees to perform and discharge such duties well and faithfully, and
to be subject to the supervision and direction of Jack Kachkar, Chairman and
Chief Executive Officer of Inyx, Inc., and Jay M. Green, Executive Vice
President of Inyx, Inc., or their designee or successor. The Executive
acknowledges that this appointment involves the affairs of the Company and its
subsidiaries not only Puerto Rico and the continental United States, but also in
Canada and Europe. Accordingly, while he will be based in Miami, Florida, the
Executive shall be required to regularly travel to and conduct duties across the
United States, in Canada and other countries on behalf of the Company and its
subsidiaries, affiliates and strategic alliances.
 
1.2.           TIME DEVOTED TO POSITION.            The Executive, during the
Employment Term, shall devote his full business time, attention and skills to
the business and affairs of the Employer.
 
1.3.           CERTIFICATIONS. Whenever the Executive is required by law, rule
or regulation or requested by any governmental authority or by the Company or
the Company’s auditors to provide certifications with respect to financial
statements or filings with the SEC or any other governmental authority, the
Executive shall sign such certifications as may be reasonably requested by such
officers, with such exceptions as the Executive deems necessary to make such
certifications accurate and not misleading.
 
2.           COMPENSATION AND BENEFITS
 
2.1.           SALARY. At all times the Executive is employed hereunder,
Employer shall pay to Executive, and Executive shall accept, as full
compensation for any and all services rendered and to be rendered by him during
such period to Employer in all capacities, including, but not limited to, all
services that may be rendered by him to any of Employer’s existing subsidiaries,
entities and organizations hereafter formed, organized or acquired by Employer,
directly or indirectly (each, a “Subsidiary” and collectively, the
“Subsidiaries”), the following: (i) a base salary at the annual rate of
$175,000, which will be increased to the annual rate of $200,000 on May 15,
2007; (ii) with the employment year commencing May 15, 2008, the $200,000 base
salary will be raised to reflect the percentage increase in the U.S. Cost Of
Living Index at that time; (iii) benefits set forth in Sections 2.3 hereof; and
(iv) any additional compensation that the Employer, at its sole discretion, may
award the Executive for exemplary performance. The Base Salary shall be payable
in accordance with the regular payroll practices of Employer applicable to
senior executives, less such deductions as shall be required to be withheld by
applicable law and regulations or otherwise.

--------------------------------------------------------------------------------


 
2.2.           STOCK OPTIONS. The Executive shall be entitled to participate in
stock option and similar equity plans of Employer. In connection herewith, the
Executive will be granted a total of 300,000 options to purchase shares of
common stock of the Company with an exercise price equal to the closing price of
the Company’s common stock on May 15, 2006, with the options to be vested as
follows: 150,000 options on May 14, 2007, 75,000 options on May 14, 2008 and
75,000 options on May 14, 2009, with all options issued on terms and conditions
set forth in the Stock Option Plan of the Company and a Stock Option Agreement
with the Executive containing these terms. The Executive shall be entitled to
any additional annual stock option grants provided at the discretion of the
Board.
 
2.3.           EXECUTIVE BENEFITS
 
2.3.1.           EXPENSES. Employer shall promptly reimburse the Executive for
properly documented expenses that he may reasonably incur in connection with the
performance of his duties including but not limited to, expenses for such items
as business entertainment, business travel, hotel and meals that are in
accordance with Company policy. The Company shall pay the Executive a monthly
car allowance of $600. The Company shall also provide the Executive with a
Blackberry cell phone and lap-top computer for Company-related use. The Company
shall also reimburse the Executive for expenses such as Certified Public
Accountant licensing and association membership, continuing education
requirements and educational seminars necessary to meet the requirements of his
position with Employer, provided such expenses are pre-approved by the Company
and shall not exceed $5,000 in any twelve (12) month period. Executive shall be
entitled to fly business class when traveling on the Company’s business on air
flights of four (4) hours or longer, one way.
 
2.3.2.           EMPLOYER PLANS. Executive shall be entitled to participate in
such employee benefit plans and programs as Employer may from time to time
generally offer or provide to executive officers of Employer or its
Subsidiaries, including, but not limited to, participation in health and
accident, medical and dental plans including any such benefit plans offered by
the Subsidiaries where applicable, and profit sharing and retirement plans.
 
2.3.3.           VACATION. The Executive shall be entitled to one week paid
vacation that can be taken during the period of August 20 - 31, 2006, and two
weeks paid vacation that can be taken between November 15, 2006 and May14, 2007
as long as the vacation time desired by the Executive is approved by Messrs.
Kachkar and Green; starting in the employment year commencing May 15, 2007, the
Executive shall be entitled to four weeks paid vacation during each employment
year.
 
3.            EMPLOYMENT TERM; TERMINATION
 
3.1.           EMPLOYMENT TERM. The Executive’s employment hereunder shall
commence on May 15, 2006 and, except as otherwise provided in Section 3.2
hereof, shall continue until May 14, 2009 (the “Initial Term”). Thereafter, this
Agreement shall automatically be renewed for successive one-year periods
commencing on the 15th day of May 2009 and of each subsequent year, unless
either (i) Employer and Executive agree to a new Em ployment Agreement, or (ii)
Executive or Employer shall have provided a Notice of Termination (as defined in
Section 3.4.2 hereof) in respect of its or his election not to renew the
Employment Term (in accordance with Sections 3.3.2 and 3.3.3 hereof). Upon
non-renewal of the Employment Term pursuant to this Section 3.1 or termination
pursuant to Sections 3.2.1 through 3.2.5 hereof, inclusive, Executive shall be
released from any duties hereunder (except as set forth in Section 4 hereof) and
the obligations of Employer to Executive shall be as set forth in Section 3.3
hereof only.

--------------------------------------------------------------------------------


 
3.2.           EVENTS OF TERMINATION. The Employment Term shall terminate upon
the occurrence of any one or more of the following events:
 
3.2.1.           DEATH. In the event of Executive’s death, the Employment Term
shall terminate on the date of his death.
 
3.2.2.           WITHOUT CAUSE BY EXECUTIVE. Executive may terminate the
Employment Term at any time during such Term for any reason whatsoever by giving
a Notice of Termination to Employer. The Date of Termination pursuant to this
Section 3.2.2 shall be effective on the date given in the Notice of Termination,
unless an extended period is agreed to by the parties.
 
3.2.3.           DISABILITY. In the event of Executive’s Disability (as
hereinafter defined), Employer may, at its option, terminate the Employment Term
by giving a Notice of Termination to Executive. The Notice of Termination shall
specify the Date of Termination, which date shall not be earlier than thirty
(30) days after the Notice of Termination is given. For purposes of this
Agreement, “Disability” means the inability of Executive for ninety (90) days in
any twelve (12) month period to substantially perform his duties hereunder as a
result of a physical or mental illness, all as determined in good faith by the
Board.
 
3.2.4.           CAUSE. Employer may, at its option, terminate the Employment
Term for “Cause” based on objective factors determined in good faith by the
Board of Directors as set forth in a Notice of Termination to Executive
specifying the reasons for termination and the failure of the Executive to cure
the same within thirty (30) days after Employer shall have given the Notice of
Termination; PROVIDED, HOWEVER, that in the event the Board in good faith
determines that the underlying reasons giving rise to such determination cannot
be cured, then the thirty (30) day period shall not apply and the Employment
Term shall terminate on the date the Notice of Termination is given. For
purposes of this Agreement, “Cause” shall mean (i) Executive’s conviction of,
guilty or no contest plea to a felony (ii) an act or omission by Executive in
connection with his employment that constitutes fraud, criminal misconduct,
breach of fiduciary duty, dishonesty, gross negligence, malfeasance, willful
misconduct or other conduct that is materially harmful or detrimental to
Employer; (iii) a material breach by Executive of this Agreement and the failure
of the Executive to cure the same within thirty (30) days; (iv) continuing
failure to perform such proper duties as are assigned to Executive in accordance
with this Agreement and with law and good business practice, other than a
failure resulting from a Disability; or (v) Executive is found to have been
involved in regulatory violations, criminal misconduct, dishonesty or other
willful misconduct while previously employed by other employers.
 
3.2.5.           EMPLOYER RIGHT TO TERMINATE. Employer may terminate this
agreement at the end of its Initial Term, provided that Employer shall pay
Executive in accordance with payment described in Section 3.3.2 hereof. In
addition, Employer may terminate Executive for any reason, with or without
cause, prior to end of the Initial Term, by paying Executive the payment
described in Section 3.3.2 hereof. In consideration of such payment, and
assuming all other payments required hereby have been paid, Executive agrees to
provide Employer a general release of any claims relating to such termination or
otherwise.

--------------------------------------------------------------------------------


 
3.3.           CERTAIN OBLIGATIONS OF EMPLOYER FOLLOWING TERMINATION OF THE
EMPLOYMENT TERM. Following termination of the Employment Term under the
circumstances described below, Employer shall pay to Executive or his estate, as
the case may be, the following compensation and provide the following benefits
in full satisfaction and final settlement of any and all claims and demands that
Executive now has or hereafter may have hereunder against Employer. In
connection with Executive’s receipt of any or all monies and benefits to be
received pursuant to this Section 3.3, Executive shall not have a duty to seek
subsequent employment during the period in which he is receiving severance
payments and the Severance Amount (as defined in Section 3.3.2 hereof) shall not
be reduced solely as a result of Executive’s subsequent employment by an entity
other than Employer.
 
3.3.1.           FOR CAUSE. In the event that the Employment Term is terminated
by Employer for Cause, Employer shall pay to Executive, in a single lump-sum, an
amount equal to any unpaid but earned Base Salary through the Date of
Termination. Any payment made in accordance with this Section 3.3.1 shall be
made at a convenient date no later than fourteen (14) days after the termination
date.
 
3.3.2.           WITHOUT CAUSE BY EMPLOYER. In the event that the Employment
Term is terminated by Employer pursuant to Section 3.2.5 hereof, it shall pay to
Executive, subject to Executive’s continued compliance with the terms of Section
4 hereof, any unpaid but earned Base Salary through the effective Date of
Termination PLUS, an amount equal to six (6) months of Base Salary in effect at
such applicable time (the “Severance Amount”). Additionally, any Bonuses that
are due to the Executive shall be paid by Employer to Executive. HOWEVER, if
termination of Executive is due to or after a Change of Control (as defined in
Section 3.4.3 hereof) of the Employer, the Severance Amount is increased to
twenty-four (24) months Base Salary in effect at such applicable time, and any
non-vested stock options granted to Executive shall become fully vested at time
of such termination date. Any payments made in accordance with this Section
3.3.2 shall be made in a lump-sum payment at a convenient date no later than
fourteen (14) days after the effective termination date. In consideration of
such payment, and assuming all other payments required hereby have been paid,
Executive agrees to provide Employer a general release of any claims relating to
such termination or otherwise.
 
3.3.3.           WITHOUT CAUSE BY EXECUTIVE. In the event that the Employment
Term is terminated by Executive pursuant to Section 3.2.2 hereof, Employer shall
pay to Executive Base Salary through the effective Date of Termination. In
addition, Employer shall pay Executive, in a single lump-sum, an amount equal to
any unpaid but earned Bonuses through the effective Date of Termination.
 
3.3.4.           DEATH OR DISABILITY.           In the event that the Employment
Term is terminated by reason of Executive’s Disability pursuant to Section 3.2.3
or death pursuant to Section 3.2.1 hereof, Employer shall pay to Executive or
his estate, in a single lump sum, an amount equal to any unpaid but earned
Bonuses and Base Salary through the effective Date of Termination.
 
3.3.5.           POST-EMPLOYMENT TERM BENEFITS.            In the event of
termination for any reason, Employer shall reimburse Executive for any unpaid
expenses pursuant to Section 2.5.1 hereof. If Employment Term is terminated,
pursuant to Sections 3.2.3 or 3.2.5 hereof, Employer shall pay, on behalf of
Executive, for a period equal to six (6) months from the effective Date of
Termination (the “Benefits Period”), subject to Executive’s continued compliance
with the terms of Section 4 hereof, all medical, dental, health and accident,
and disability plans and programs other than stock options in which Executive
was entitled to participate immediately prior to the effective date of
termination, PROVIDED that Executive’s continued participation is legally
possible under the general terms and provisions of such plans and programs. In
the event that Executive’s participation in any such plan or program is barred,
Employer, at its sole cost and expense shall use its commercially reasonable
efforts to provide Executive with benefits substantially similar to those that
Executive was entitled to receive under such plans and programs for the
remainder of the Benefits Period. If Executive is terminated for CAUSE pursuant
to Section 3.2.4 hereof, Employer shall pay for no additional benefits after
effective date of termination.

--------------------------------------------------------------------------------


 
3.3.6.           STOCK OPTIONS. Executive shall be entitled to receive the
Employer stock options set forth in Section 2.2 hereof and detailed in the
Executive’s Stock Option Agreement.
 
3.4.          DEFINITIONS.
 
3.4.1.           “NOTICE OF TERMINATION” DEFINED. “Notice of Termination” means
a written notice that indicates the specific termination provision relied upon
by Employer or Executive and, except in the case of termination pursuant to
Sections 3.2.1 or 3.2.2 hereof, that sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employment
Term under the termination provision so indicated.
 
3.4.2.            “DATE OF TERMINATION” DEFINED. “Date of Termination” means
such date as the Employment Term is expired if not renewed or terminated in
accordance with Sections 3.1 or 3.2 hereof.
 
3.4.3.           “CHANGE OF CONTROL” DEFINED. A “Change of Control” of Employer
means (i) the approval by the stockholders of the Company of the sale, lease,
exchange or other transfer (other than pursuant to internal reorganization) by
the Company of all or substantially all of its respective assets to a single
purchaser or to a group of associated purchasers; (ii) the first purchase of
shares of equity securities of the Company pursuant to a tender offer or
exchange offer (other than an offer by the Company) for at least fifty (50%)
percent of the equity securities of the Company; (iii) the approval by the
stockholders of the Company of an agreement for a merger or consolidation in
which the Company shall not survive as an independent, publicly-owned
corporation; (iv) the acquisition (including by means of a merger) by a single
purchaser or a group of associated purchasers of securities of the Company from
the Company or any third party representing fifty (50%) percent or more of the
combined voting power of the Company’s then outstanding equity securities in one
or a related series of transactions (other than pursuant to an internal
reorganization or transfers of the Executive’s interests).
 
4.           CONFIDENTIALITY AND NONSOLICITATION; PROPERTY RIGHTS
 
4.1.            “CONFIDENTIAL INFORMATION” DEFINED. “Confidential Information”
means any and all information (oral or written) relating to Employer or any
Subsidiary or any entity controlling, controlled by, or under common control
with Employer or any Subsidiary or any of their respective activities,
including, information not previously disclosed to the public or to the trade by
the Company’s management, or otherwise in the public domain, with respect to the
Company’s products, facilities, applications and methods, trade secrets and
other intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, technical information, financial
information, business plans, prospects or opportunities, but shall exclude any
information which (i) is or becomes available to the public or is generally
known in the industry or industries in which the Company operates other than as
a result of disclosure by the Executive in violation of his agreements under
this Section or (ii) the Executive is required to disclose under any applicable
laws, regulations or directives of any government agency, tribunal or authority
having jurisdiction in the matter or under subpoena or other process of law. The
Executive confirms that all restrictions in this Section are reasonable and
valid and waives all defenses to the strict enforcement thereof.

--------------------------------------------------------------------------------


 
4.2.           NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. The Executive shall
not at any time (other than as may be required or appropriate in connection with
the performance by him of his duties hereunder), directly or indirectly, use,
communicate, disclose or disseminate any Confidential Information in any manner
whatsoever (except as may be required under legal process by subpoena or other
court order).
 
4.3.           CERTAIN ACTIVITIES. The Executive shall not, while employed by
the Company and for a period of one (1) year following the Date of Termination,
directly or indirectly, hire, offer to hire, entice away or in any other manner
persuade or attempt to persuade any officer, employee, agent, lessor, lessee,
licensor, licensee or supplier of Employer or any of its Subsidiaries to
discontinue or alter his or its relationship with Employer or any of its
Subsidiaries.
 
4.4.           NON-COMPETITION. The Executive shall not, while employed by the
Company and for a period of one (1) year following the Date of Termination,
engage or participate, directly or indirectly (whether as an officer, director,
employee, partner, consultant, shareholder, lender or otherwise), in any
business that manufactures, markets or sells products that directly competes
with any product of the Employer that is significant to the Employer’s business
based on sales and/or profitability of any such product as of the Date of
Termination. Nothing herein shall prohibit Executive from being a passive owner
of less than 1% of any publicly-traded class of capital stock of any entity
directly engaged in a competing business.
 
4.5.           PROPERTY RIGHTS; ASSIGNMENT OF INVENTIONS. With respect to
information, inventions and discoveries or any interest in any copyright and/or
other property right developed, made or conceived of by Executive, either alone
or with others, at any time during his employment by Employer and whether or not
within working hours, arising out of such employment or pertinent to any field
of business or research in which, during such employment, Employer is engaged or
(if such is known to or ascertainable by Executive) is considering engaging,
Executive hereby agrees:
 
(a)           that all such information, inventions and discoveries or any
interest in any copyright and/or other property right, whether or not patented
or patentable, shall be and remain the exclusive property of the Employer;
 
(b)           to disclose promptly to an authorized representative of Employer
all such information, inventions and discoveries or any copyright and/or other
property right and all information in Executive’s possession as to possible
applications and uses thereof;
 
(c)           not to file any patent application relating to any such invention
or discovery except with the prior written consent of an authorized officer of
Employer (other than Executive);
 
(d)           that Executive hereby waives and releases any and all rights
Executive may have in and to such information, inventions and discoveries, and
hereby assigns to Executive and/or its nominees all of Executive’s right, title
and interest in them, and all Executive’s right, title and interest in any
patent, patent application, copyright or other property right based thereon.
Executive hereby irrevocably designates and appoints Employer and each of its
duly authorized officers and agents as his agent and attorney-in-fact to act for
him and on his behalf and in his stead to execute and file any document and to
do all other lawfully permitted acts to further the prosecution, issuance and
enforcement of any such patent, patent application, copyright or other property
right with the same force and effect as if executed and delivered by Executive;
and
 
(e)           at the request of Employer, and without expense to Executive, to
execute such documents and perform such other acts as Employer deems necessary
or appropriate, for Employer to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by Employer, and to assign to Employer
or its designee such inventions and any and all patent applications and patents
relating thereto.

--------------------------------------------------------------------------------


 
4.6.           INJUNCTIVE RELIEF. The parties hereby acknowledge and agree that
(a) Employer will be irreparably injured in the event of a breach by Executive
of any of his obligations under this Section 4; (b) monetary damages will not be
an adequate remedy for any such breach; (c) Employer will be entitled to
injunctive relief, in addition to any other remedy which it may have, in the
event of any such breach; and (d) the existence of any claims that Executive may
have against Employer, whether under this Agreement or otherwise, will not be a
defense to the enforcement by Employer of any of its rights under this
Section 4.
 
4.7.           NON-EXCLUSIVITY AND SURVIVAL. The covenants of the Executive
contained in this Section 4 are in addition to, and not in lieu of, any
obligations that Executive may have with respect to the subject matter hereof,
whether by contract, as a matter of law or otherwise, and such covenants and
their enforceability shall survive any termination of the Employment Term by
either party and any investigation made with respect to the breach thereof by
Employer at any time.
 
5.           MISCELLANEOUS PROVISIONS.
 
5.1.           SEVERABILITY. If, in any jurisdiction, any term or provision
hereof is determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired; (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; and (c) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.
 
5.2.           EXECUTION IN COUNTERPARTS. This Agreement may be executed in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement (and all signatures
need not appear on any one counterpart), and this Agreement shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto.
 
5.3.           NOTICES. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed duly given upon receipt when
delivered by hand, overnight delivery or telecopy (with confirmed delivery), or
three (3) business days after posting, when delivered by registered or certified
mail or private courier service, postage prepaid, return receipt requested, as
follows:
 
If to Employer, to:
 
Inyx, Inc.
825 Third Avenue, 40th Floor
New York, NY 10022
Attention: Chairman and Chief Executive Officer
Facsimile No.: 212-838-0060
 


If to Executive, to:
 
David M. Zinn, CPA
3010 Willow Lane
Hollywood, FL 33021
dzinnus@yahoo.com


Or to such other address(es) as a party hereto shall have designated by notice
in writing to the other parties hereto.

--------------------------------------------------------------------------------


 
5.4.           AMENDMENT. No provision of this Agreement may be modified,
amended, waived, or discharged in any manner except by a written instrument
executed by both the Employer and the Executive.
 
5.5.           ENTIRE AGREEMENT. This Agreement and, with respect to
Section 3.3.6 hereof, Executive’s Stock Option Agreements and the governing
stock option plans, constitute the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersede all prior agreements and
understandings of the parties hereto, oral or written.
 
5.6.           APPLICABLE LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be wholly performed therein, without regard to principles of
conflicts of laws.
 
5.7.           HEADINGS. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.
 
5.8.           BINDING EFFECT; SUCCESSORS AND ASSIGNS. The Executive may not
delegate any of his duties or assign his rights hereunder. This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.
Employer shall require any successor (whether direct or indirect and whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer, by an agreement in form and substance
reasonably satisfactory to Executive, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Employer would be
required to perform if no such succession had taken place.
 
5.9.           WAIVER, ETC. The failure of either of the parties hereto to, at
any time, enforce any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of any such provision, nor to in any way affect the
validity of this Agreement or any provision hereof or the right of either of the
parties hereto thereafter to enforce each and every provision of this Agreement.
No waiver of any breach of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed by the party against
whom or which enforcement of such waiver is sought, and no waiver of any such
breach shall be construed or deemed to be a waiver of any other or subsequent
breach.
 
5.10.           CAPACITY, ETC. Executive and Employer hereby represent and
warrant to the other that, as the case may be: (a) he or it has full power,
authority and capacity to execute and deliver this Agreement, and to perform his
or its obligations hereunder; (b) such execution, delivery and performance shall
not (and with the giving of notice or lapse of time or both would not) result in
the breach of any agreements or other obligations to which he or it is a party
or he or it is otherwise bound; and (c) this Agreement is his or its valid and
binding obligation in accordance with its terms.
 
5.11.           ARBITRATION. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively in arbitration
conducted in New York, New York in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Punitive damages shall not
be awarded. In any arbitration proceeding, the party determined to be the
prevailing party shall be entitled to receive, in addition to any other award,
its attorneys’ fees and expenses of the proceeding.
 


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
 
INYX, INC.
By:




/s/ Jay M. Green                                                       
Jay M. Green
Executive Vice President


 
 
DAVID M. ZINN, CPA


 
/s/ David M. Zinn, CPA                                           
 
 

--------------------------------------------------------------------------------


 